Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 02/38436 to Brophy (Brophy) in view of U.S. Patent #7,654,550 to Chuang (Chuang) and DE 20109775 (‘775), or alternately over Brophy in view of Chuang, U.S. Patent #5,474,270 to Rixen (Rixen), and DE 20109775 (‘775). 
With Respect to Claim 5  
Brophly discloses an auxiliary fixing device for a bicycle, comprising: a body (4b, 5, and related structure) adapted to attach to a saddle frame of a bicycle; wherein the body includes a base (5) and a connecting member (4b), wherein the connecting member includes first and second insertion holes (91/b); and a supporting rod unit including a first supporting rod and a second supporting rod (14-16a and 14-16b in combination with the rearwardly extending portion of 2 adjacent thereto), wherein the first supporting rod includes a first connecting portion (15a-17a), a first supporting portion (rearwardly extending portion adjacent 14a), and a first extension portion (14a), wherein the first connecting portion (16a/17a) is 11CFP7344US inserted into the first insertion hole, and wherein the second connecting portion (16b/17b) is inserted into the second insertion hole; wherein the first connecting portion is coupled to the body (FIG. 1 an description), wherein the first extension portion is located between the first connecting portion and the first supporting portion (FIG. 3), wherein the second supporting rod includes a second connecting portion (15-17b), a second supporting portion (rearwardly extending portion adjacent 14b), and a second extension portion (14b), wherein the second connecting portion is inserted into the second insertion hole (9b), wherein the second extension portion is located between the second connecting portion and the second supporting portion, wherein an end of the first extension portion is adjacent to the first connecting portion, wherein another end of the first extension portion extends away from the second supporting rod, wherein an end of the second extension portion is adjacent to the second connecting portion, and wherein another end of the second extension portion extends away from the first supporting rod (FIG. 3 shows 14a and b extending away from each other), wherein the first supporting portion includes a first section (noting portion of 13 between 14a and the rear bend), a second section (noting rear segment of 13 on the same side as 14a), and a first bend section (noting rear bend section), wherein the first section is adjacent to the first extension portion (14a), wherein the first bend section is disposed between 12CFP7344US the first section and the second section (FIG. 3), wherein the second supporting portion includes a third section (noting portion of 13 between 14b and the rear bend), a fourth section (noting rear segment of 13 on the same side as 14b), and a second bend section (noting rear bend section), wherein the third section is adjacent to the second extension portion, wherein the second bend section is disposed between the third section and the fourth section, wherein the first section and the third section have a spacing therebetween that increases with increasing distance from the body (FIG. 3), but does not disclose wherein the base includes an end having a sliding groove, wherein the connecting member includes a sliding portion on a side thereof and does not detail whether or not the first or second insertion holes extend therethrough (for clarity, the opposite end is not shown and so it is unclear whether the insertion holes extend all the way to the other end/therethrough), or wherein the sliding portion is inserted into the sliding groove, or wherein the second section is parallel to the fourth section.  
However, Chuang discloses forming a similar rod for securing a bag (22) to a bicycle including a base that includes an end having a sliding groove (noting sliding portion of socket 11 including space 115) wherein the connecting member (21/31) includes a sliding portion on a side thereof or wherein the sliding portion is inserted into the sliding groove (FIGS. 5-9), and that this allows for quick attachment and release of the supporting rod unit and attached bag from the bicycle. 
	Rixen discloses forming a similar quick release attachment with a sliding groove (slot 38) and a connecting member including a sliding part (30).
‘775 discloses forming a similar bicycle seatpost mounted carrier including a supporting rod unit having first/second connecting portions (forwardly extending front segment 5), first/second extension portions (noting lateral extending sections), and first/second supporting portions (noting downwardly and then rearwardly extending sections), the first/second supporting portions including first and third sections (noting downwardly and outwardly angled sections) adjacent the respective extension portions, first and second bend sections (noting bend between the outwardly and downwardly extending sections and the rearwardly extending parallel sections that attach to the side of the bag), and second/fourth supporting portions (noting parallel rearwardly extending segments that attach on the sides of the bag) which are parallel to each other (see drawing and disclosure).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Chuang, to add a quick release connector like that of Chuang between 4B and 5, in order to allow for quick release of the supporting rod unit as well as the bag to allow for moving the entire support and bag assembly to another bicycle or other structure, to allow the rod to remain with the bag to provide support, and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).
Alternately, to the degree that it could be argued that the Chuang structure is not a “groove” (see the 112 2nd paragraph for a lack of clarity as to the scope of this term), it would further have been obvious to one of ordinary skill in the art before the filing date of this application in view of Rixen to form the insertion slot as a groove (either by forming the groove added per Chuang as a T-shaped slot or by using Chuang as a bridging reference to use the Rixen quick release structure), in order to save on materials cost and/or as a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of ‘775, to modify the Brophy support rod structure to include an additional bend and have the rear supporting sections extend parallel to each other, in order to better hold a square bag and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art; or alternately to replace the Brophy downwardly and rearwardly extending support portion with one shaped like the ‘775 in order to extend around the sides of the bag to allow for carrying a larger bag and/or a larger variety of bags, to allow carrying a bag like the ‘775 bag, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
It would further have been obvious to one of ordinary skill in the art before the filing date of this application to have the insertion holes extend therethrough, in order to allow for greater extension into the openings, to allow for use with different rods (e.g. some having longer connecting portions to fit into the openings, in order to assist in removal if the rods were stuck in the opening by allowing for an object to be pushed in from the other side of the opening, and/or as a mere selection of an art appropriate hole structure or at most a mere change in shape which does not patentably distinguish over the prior art, and/or as doing so is “obvious to try” as merely selecting from a limited number of art known alternatives (i.e. the openings either extend partially into 4b or extend therethrough, and either option is obvious to try for the benefits provided by that option as both have an expectation of success).
With Respect to Claim 6  
The auxiliary fixing device for the bicycle as claimed in claim 5, wherein the first connecting portion is parallel to the second connecting portion, wherein the first connecting portion and the first extension portion have a bend therebetween and extend in different directions, and wherein the second connecting portion and the second extension portion have a bend therebetween and extend in different directions (Brophy FIG. 3 or per‘ 775).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brophy in view of Chuang and ‘775, either alone or further in view of Rixen as applied to claim 5 above, either alone or further in view SE 508509 to Nyman (Nyman).
With Respect to Claim 3  
The auxiliary fixing device for the bicycle as claimed in claim 5, wherein the first and second connecting portions include non-circular cross sections (noting 16a/b form non-circular cross sections); wherein the first supporting rod is not rotatable relative to the connecting member (as both 17a and 17b are inserted, the rods are each prevented from rotating by the other rod), wherein a first fastener (side release screw 10) is disposed to the first supporting rod (at 16a) and is secured to an end of the first connecting portion, wherein the first fastener and the first extension portion are disposed on two opposite sides of the connecting member, wherein the second supporting rod is not rotatable relative to the connecting member, wherein a second fastener (10) is disposed to the second supporting rod and is secured to an end of the second connecting portion, and wherein the second fastener and the second extension portion are disposed on two opposite sides of the connecting member; but does not disclose wherein each of the first connecting portion and the first insertion hole includes non-circular cross sections, wherein each of the second connecting portion and the second insertion hole includes non-circular cross sections.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to use a rod having a noncircular cross section, noting that the round shape shown in the drawings is not detailed in the specification and so is clearly merely a non-supporting example, noting also that it is not disclosed as being necessary or even having any particular benefit, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04). Alternately, Nyman discloses forming similar connecting portions and insertion holes as non-circular (e.g. square, see FIG. 4, also disclosure of any other kind of polygon) and that this is a variation of a circular cross section (FIG. 5), which provides sufficient motivation and/or further evidence of the obviousness of this selection/modification.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brophy in view of Chuang, Rixen, and DE 20109775 (‘775) as applied to claim 6 above.
With Respect to Claim 7  
The auxiliary fixing device for the bicycle as claimed in claim 6, wherein the body includes a saddle frame clamping block mounted to an end of the base opposite to the supporting rod unit, wherein the end of the base opposite to the supporting rod unit includes two first grooves (8a/b) through which a saddle frame extends, wherein the saddle frame clamping block includes two second grooves (8a/b) through which the saddle frame extends and aligned with the two first grooves, respectively, wherein the sliding groove includes an inner periphery having T-shaped cross sections, and wherein the sliding portion includes an outer periphery having T-shaped cross sections (per Rixen).  
Allowable Subject Matter
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or render obvious the subject matter of amended claim 4, noting that although lateral holes and threaded members and apertures are disclosed (see e.g. 10 of Brophy in FIG. 2 or 10 of DE 102018008392 in FIGS. 8-9) they do not disclose a threaded aperture on the sliding portion into which the threaded member is threadedly inserted, and although this type of threaded/screw attachment is generally known, there is insufficient motivation to modify or replace the Brophy quick release attachment (11-12 and 22) or other prior art attachments with this type of attachment absent impermissible hindsight; the prior art also does not disclose or render obvious the top clamping board and plurality of top fasteners in combination with the other limitations required by claim 8, noting that although U.S. Patent #5,127,563 and others disclose the use of a top clamping board (e.g. 20) and a fastener securing the top clamping board to somewhat similar connecting members (noting 30), there is insufficient motivation to add this structure to attach the Brophy/combination structure to the connecting member as Brophy connects to the supporting rods and is intentionally removable therefrom, and similarly there is insufficient motivation to add the Brophy/combination supporting rods to the attachment mechanism of the ‘563 or similar patents absent impermissible hindsight. It is noted that the mere fact that all individual aspects were individually known in the art “is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006))”(MPEP 2143.01(IV)).
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are largely not persuasive. 
Examiner notes that Applicant’s arguments regarding the 112 rejections and the 102 rejections are persuasive, and as those rejections are no longer present, such arguments will not be further addressed.
In response to Applicant’s arguments that the combination of Brophy, Chuang, and Rixen do not render obvious the subject matter of claim 5, Examiner notes that ‘775 reference which includes teachings which in combination with the teachings of Brophy, Chuang, and Rixen render obvious the subject matter of claim 5. See the rejection of claim 5 above and in the original office action for details.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734